Citation Nr: 0812044	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-18 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
August 1969.  The veteran is also shown to have had service 
in the Reserves from June 6, 1970 to June 21, 1970, July 8, 
1972 to July 23, 1972, and from July 21, 1973 to August 4, 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which determined that no new and 
material evidence had been submitted to reopen the veteran's 
previously denied claims for service connection for a back 
disorder and paranoid schizophrenia.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The appellant's claim for service connection for a back 
disorder, and his request to reopen his claim for paranoid 
schizophrenia based on new and material evidence, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In an August 1983 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for a 
back disorder.  The veteran was notified of the decision and 
of his appellate rights.  In January 1984, the veteran filed 
a notice of disagreement (NOD) and a statement of the case 
was furnished to him in September 1984.  However, the veteran 
failed to perfect his claim with a VA Form 9 within 60 days 
of the statement of the case (SOC) or within one year of the 
rating decision.

2.  Evidence added to the record since the August 1983 rating 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the appellant's claim for 
service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The August 1983 rating decision, denying service 
connection for a back disorder, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has been received since the 
August 1983 rating decision sufficient to reopen the 
veteran's claim for service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

In the present case, the Board concludes that it is not 
precluded from adjudicating whether to reopen the appellant's 
service connection claim for a back disorder, without first 
deciding whether the VA's notice and assist requirements have 
been satisfied with respect to the issue of new and material 
evidence.  This is so because the Board is taking action 
favorable to the appellant in reopening his service 
connection claim for a back disorder, and the decision at 
this point poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49, 747 (1992).


New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a back 
disorder.  Whether new and material evidence has been 
presented is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

In this regard, the RO denied service connection for a back 
disorder in August 1983, noting that the in-service back 
injury was acute and transitory.  The veteran submitted his 
NOD in January 1984.  In September 1984, a SOC was sent to 
the veteran; however, he never perfected his appeal with a VA 
Form 9.  Therefore, the August 1983 rating decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.1103.  In January 2004, the veteran asked to 
reopen his claim for service connection and the RO, in an 
August 2004 rating decision, the subject of this appeal, 
continued the denial of the veteran's claim for service 
connection for a back disorder and noted that the veteran had 
not submitted new and material evidence.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Second, once 
the definition of new and material evidence is satisfied and 
the claim is reopened, the Board may then determine whether 
the duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  38 U.S.C.A. §§ 5108, 5103A(f) (West 
2002).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified basis for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In the August 1983 rating decision, the RO determined that 
the veteran's back injury was acute and transitory.  Evidence 
secured since the August 1983 rating decision includes a 
magnetic resonance imaging (MRI) of the lumbar spine showing 
a focal lesion, received in April 2006; and the veteran's 
testimony at a RO hearing.  At the RO hearing, the veteran 
testified that his back has continued to hurt him ever since 
he injured it by falling during an obstacle course while on 
inactive duty for training.  The evidence described above is 
clearly new, in that it is not redundant of other evidence 
considered in the August 1983 rating decision.  Moreover, the 
evidence is material to the issue under consideration, as the 
new evidence goes to whether the veteran has a current back 
injury, and whether there is continuity of symptomatology.  
Therefore, in light of the submission of new and material 
evidence, the veteran's service-connection claim for his back 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for a back disorder 
has been received, and the claim is reopened.  To this 
extent, the appeal is granted.


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for a back disorder, the claim 
is remanded for de novo review.

The VA has a duty to provide a veteran with a VA examination 
when (1) the claimant has a current disability, or persistent 
or recurrent symptoms of disability, and (2) the disability 
or symptoms may be associated with the claimant's active 
service, but (3) there is insufficient medical evidence for 
the VA to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2).  Here, the veteran's MRI of the lumbar spine 
showing a focal lesion, received in April 2006, provides 
evidence of a current disability.  Moreover, the veteran's 
testimony at his April 2006 RO hearing, stating that his back 
has continued to hurt him ever since he injured it by falling 
during an obstacle course while engaged in inactive duty for 
training, provides the allegation that his back symptoms may 
be associated with service.  Further, the veteran's service 
medical records from June 1971 confirm that the injury 
occurred during inactive duty for training.  Since there is 
insufficient medical evidence to make a decision on the 
claim, this case is remanded so that the veteran can receive 
a VA examination for his back disorder.

The VA also has a duty to obtain the veteran's VA medical 
records.  38 U.S.C.A. 
§ 5103A(c)(2).  At his April 2006 RO hearing, the veteran 
mentioned that he had sought treatment for his back disorder 
in 1974 at St. Albans VA medical center (VAMC) in Queens, New 
York.  These treatment records should be associated with the 
veteran's claims file.

With respect to the application to reopen the veteran's 
service connection claim for paranoid schizophrenia, the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that notice regarding reopening of claims must 
include notice of the bases for the prior final denial of the 
claim, and what type of evidence would be needed to reopen 
the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
March 2004 notice letter to the appellant does not include 
notice of the bases for the prior denial (August 1983 rating 
decision) of his claim for service connection for paranoid 
schizophrenia or what type of evidence would be needed to 
reopen the claim.  While the March 2004 VA notice letter 
mentions that new and material evidence is necessary to 
reopen the claim of service connection for a nervous 
condition, the letter does not discuss what evidence was 
missing from the veteran's previous claim, what evidence 
would be sufficient to reopen the claim, or what evidence 
would establish entitlement to the underlying benefit sought.  
VA must provide this notice.  Consequently, the veteran's 
request to reopen his service connection claim for paranoid 
schizophrenia must be remanded, so that the veteran can 
receive proper notice.  Kent, supra.

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).
 
Accordingly, the case is REMANDED for the following action:

1.  The entire file should be reviewed 
to ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 
2002 & Supp. 2007) and 38 C.F.R. § 
3.159 (2007) is fully satisfied. 
 
In particular, the veteran should be 
provided an explanation as to the bases 
for the prior final denial of service 
connection for paranoid schizophrenia, 
and notice of the type of evidence that 
will substantiate a claim to reopen 
service connection for paranoid 
schizophrenia.  Because a previous 
rating decision denied service 
connection for his claimed paranoid 
schizophrenia on the basis that the 
veteran had not provided competent 
evidence that the disability was 
related to active service, the evidence 
necessary to reopen the claim would be 
competent evidence that tends to show 
that he now has paranoid schizophrenia 
which has a nexus to his active 
service.  Kent, supra. 

The claims file should include 
documentation that there has been 
compliance with the VA's duties to 
notify and assist a claimant.

2.  Obtain any records of the veteran's 
VAMC treatment in 1974 in Queens, New 
York.

3.  Obtain the veteran's private and VA 
treatment records from April 2006 
through the present.

4.  Schedule the veteran for a VA 
orthopedic examination, by an 
appropriate specialist.  The examiner 
should diagnose any back disability, 
and include an indication as to whether 
a focal lesion is a disability; if any 
back disability is diagnosed, the 
examiner should provide an opinion as 
to whether it is as likely as not that 
any diagnosed back disability was 
caused by the veteran's injury to his 
back while on duty in the Marine Corps 
Reserves.  A complete rationale should 
be provided for any opinions expressed.  
The VA examiner should be provided with 
the claims folder, and should note that 
the claims folder was provided.

5.  When the development requested has 
been completed, the claim of whether 
new and material evidence has been 
received to reopen a claim for service 
connection for paranoid schizophrenia 
and entitlement to service connection 
for a back disability should be 
readjudicated.  If the claims remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


